Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 1 of 10 PAGEID #: 759



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 CHASSIDYAKBAR,etal.,
                Plaintiffs,
                                                   Case No. 3:18-cv-339

                                                   JUDGE WALTER H. RICE
 ZAM CHIN KHALetal.,
                Defendants.                 :




        DECISION AND ENTRY OVERRULING DEFENDANTS' MOTION TO
        DISMISS WITH PREJUDICE FOR LACK OF PROSECUTION PURSUANT
        TO FED. R. CIVIL PROCEDURE 41(b)(DOC.#73): PLAINTIFFS' CASE IS
        DISMISSED FOR LACK OF PROSECUTION WITHOUT PREJUDICE TO
        REFILING FOR FAILURE TO COMPLY WITH COURT'S NOTATION ORDER
        OF JANUARY 19, 2021; OVERRULING AS MOOT DEFENDANTS'
        REQUEST FOR A STATUS CONFERENCE(DOC.#74); TERMINATION
        ENTRY




       This matter is before the Court pursuant to a Motion to Dismiss for Lack of

Prosecution ("Motion")filed by Defendants, Swift Transportation Company of

Arizona, LLC, and Zam Chin Khai (collectively "Defendants"). Doc.#73.

Defendants argue that the claims of Plaintiffs, Chassidy Akbar, individually

("Plaintiff") and as the natural mother and guardian of a minor, Malik Akbar

(collectively "Plaintiffs"), should be dismissed with prejudice, pursuant to Federal

Rule of Civil Procedure 41(b),^ for their "repeated failure to cooperate in discovery.



^ (b) Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or to comply with these
rules or a court order, a defendant may move to dismiss the action or any claim against it.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 2 of 10 PAGEID #: 760



prosecute her claimsL] and comply with this Court's" Notation Order of January

19,2021,"requiring her to obtain new counsel by February 18,2021." Doc.#73,

PagelD#742. Chassidy Akbar, who is pro se, has filed no response to Defendants'

Motion or to this Court's Notation Order. For the reasons set forth below,the

Court dismisses this action without prejudice for failure to prosecute.



I.     Background and Standard of Review

       Defendants'first argue that dismissal with prejudice is appropriate for

failure to prosecute because Plaintiff was responsible for several unnecessary

discovery disputes. Specifically, they contend that as a result of "Plaintiff's

[Chassidy Akbar's] repeated refusal to cooperate in discovery," there were "at

least eleven meet and confer emails, numerous phone calls to Plaintiffs' counsel

and five discovery conferences with this Court to address Plaintiff's failure to

provide discovery."^ Doc.#73, PagelD#746. These discovery disputes included

the filing by Defendants of a Motion for a Physical Examination of Plaintiff

pursuant to Fed. R. Civ. P. 35, Doc.#41, and a Motion to Compel to obtain records

of Plaintiff's lost wage claim and to receive from her executed medical



Unless the dismissal order states otherwise, a dismissal under this subdivision (b) and
any dismissal not under this rule-except one for lack of jurisdiction, improper venue, or
failure to join a party under Rule 19-operates as an adjudication on the merits

2 These discovery disputes were heard by Judge Michael J. Newman, United States
District Court Judge for the Southern District of Ohio,then the assigned Magistrate Judge
to this case.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 3 of 10 PAGEID #: 761



authorizations. Doc. #47.^ To obtain "meaningful responses to discovery/'

Defendants contend that they have spent $9,326.50 in costs and legal fees due to

Plaintiff's inadequate and/or incomplete discovery responses. Id.

       In addition to arguing that Plaintiff's failure to prosecute her claims is

"evidenced by her repeated failure to cooperate in discovery," Defendants also

assert that Plaintiff has failed to prosecute her claims by not complying with this

Court's January 19, 2021, Notation Order. In this Notation Order,the Court

sustained an earlier Motion to Withdraw filed by Plaintiffs former counsel. Doc.

#71, and further stated that Plaintiff was "given 30 days to obtain new counsel."

       In deciding motions to dismiss pursuant to Fed. R. Civ. P. Rule 41(b), the

Sixth Circuit has held that district courts have "the authority to dismiss an action

for failure of a plaintiff to prosecute the claims or to comply with the Rules or any

order of the court." Schafer v. City ofDefiance Police Dep% 529 F.3d 731,736(6th

Cir. 2008), citing Knoii v.AT&T,MQ F.3d 359,362-63(6th Cir.1999). Dismissal,

however, is considered a "harsh sanction which the court should order only in

extreme situations showing a clear record of contumacious conduct by the



^ The Motion for a Physical Examination was resolved after an informal discovery
conference with counsel for the parties and the Magistrate Judge. Doc.#44. Thereafter,
the Magistrate Judge issued a Notation Order ordering Plaintiff to appear for the
scheduled physical examination and stated that her failure to do so "may result in
sanctions including dismissal of her case." Doc.#45. Defendants' Motion to Compel was
also resolved informally with Defendants thereafter filing a Motion to Withdraw the
Motion to Compel, Doc.#49. This motion was granted by the Magistrate Judge,the
Motion to Compel was denied as moot and counsel was encouraged to request an
informal discovery dispute conference with the Magistrate Judge before filing any future
motions to compel. Doc.#50.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 4 of 10 PAGEID #: 762



plaintiff." Schaefer, 529 F.3d at 736 (citing Wu v. T.W. Wang, Inc., 420 F.3d 641,

643(6th Cir.2005)). Such conduct is defined as "'perverse in resisting authority'"

and "'stubbornly disobedient.'" Schaefer,529 F.3d at 737,(quotation omitted). In

deciding whether dismissal of a case is appropriate for failure to prosecute,the

Court considers four factors:

      (1) whether the party's failure is due to willfulness, bad faith, or fault;
      (2) whether the adversary was prejudiced by the dismissed party's
      conduct;(3) whether the dismissed party was warned that failure to
       cooperate could lead to dismissal; and (4) whether less drastic
       sanctions were imposed or considered before dismissal was ordered.

id., (citing Knoii, 176 F.3d at 363).

These factors are "applied more stringently in cases where the plaintiff attorney's

conduct is responsible for the dismissal." Harmon v. CSX Transp., inc., 110 F.3d

364,367(6th Cir.1997).4

       The Court will review the discovery disputes argued by Defendants in their

Motion, using the Schaefer^ouv factor test, followed by a similar analysis of

Plaintiffs failure to comply with the Court's January 19, 2021, Notation Order.



II. The Discovery Disputes

       It is unclear from the record if Schaefer'si'wsX factor, whether Plaintiffs

alleged failure to cooperate in discovery due to "willfulness, bad faith, or fault,"

has been established. Concerning the dispute regarding the scheduling of an


^ Defendants do not assert, and there is no indication in the record, that Plaintiffs'
attorneys are responsible for any conduct leading to dismissal of this case.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 5 of 10 PAGEID #: 763



independent medical examination. Defendants filed a motion for Plaintiff to

submit to a "physical examination by Defendants' medical expert" pursuant to

Rule 35 of the Federal Rules of Civil Procedure. Doc.#41. Plaintiffs' counsel

responded to this motion, in part, as follows:

        While the parties have agreed to multiple dates, there has been failed
        agreement as to times available. As such. Plaintiff requests...[a]
        protective order as to the noticed date of the 23rd. Plaintiff has two
       young children for whom she is the primary caregiver and she must
       satisfy certain responsibilities. Given those responsibilities. Plaintiff
       has agreed and made herself available during the following dates
       and times ... Defendant has noticed September 23rd in his Rule 35
        motion; however. Plaintiff has a doctor's appointment scheduled that
        morning and [a] child support hearing that afternoon."

Doc. #43, PagelD#194.®

        Defendants' Motion also contends they were forced to file a Motion to

Compel, Doc.#47, because Plaintiff failed to provide evidence of her alleged lost

wages and to execute additional medical authorizations. Plaintiffs did not respond

to this motion and, as stated earlier in this Decision and Entry,® it was resolved

informally. Doc.#49, PagelD#280. The authorizations were apparently executed

and Plaintiff agreed to provide records of her lost wages.^ The Court is unable to

determine, however,the reasons for the delay in providing this discovery to

Defendants. Accordingly, because the Court is unable to tell from the record


® The Magistrate Judge ultimately scheduled a date for Plaintiffs independent medical
examination. The record does not indicate whether Plaintiff attended this examination.

® See, infra, n.3.

7 Because no records of lost wages were ever provided by Plaintiff to Defendants, no
documentary evidence of her lost wage claim apparently exists. Doc.#73, PagelD#744.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 6 of 10 PAGEID #: 764



whether Plaintiffs failure to respond to discovery is due to "willfulness, bad faith,

or fault," the first Schaefer factor is not met.

       As to the second factor in Schaefer, whether Defendants have been

prejudiced by the Plaintiffs conduct,the Sixth Circuit has explained that "[t]he key

to finding prejudice ... is whether the defendants 'waste[d] time, money, and

effort in pursuit of cooperation which [the plaintiff] was legally obligated to

provide.'" Schafer, 529 F.3d at 739(alterations in original)(quoting Harmon v.

CSX Transp., Inc., 110 F.3d 364,368(6th Cir. 1997)). In this regard, it appears that

Defendants did incur unnecessary costs due to Plaintiffs delay,for whatever

reason, in responding to their discovery requests. Moreover,the record indicates

that these requests were ultimately resolved in Defendants'favor. Therefore,

Defendants have been prejudiced by Plaintiffs conduct and the second Schaefer

factor is satisfied.


       Defendants next argue that the third factor, whether Plaintiff was warned

that failure to cooperate could lead to dismissal, has also been met. In support of

the third Schaefer^acXox,they incorrectly assert that Plaintiff was "warned" by the

Magistrate Judge in a September 12,2019, Notation Order, Doc.#45,"that her

failure to cooperate in discovery may result in 'sanctions including dismissal of

her case.'" Doc. #73, PagelD#747. The Magistrate Judge's September 12, 2019,

Notation Order, Doc.#45, however, does not reference any warning of a "failure

to cooperate in discovery." Instead, the Notation Order states that Plaintiff's

failure to appear for her scheduled medical examination could result in sanctions.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 7 of 10 PAGEID #: 765



including dismissal.® Although Defendants have mischaracterized the Magistrate

Judge's Notation Order in their Motion,the Court finds that a review of the

September 12, 2019, Order satisfies the third Schaeferfactor.

      The fourth factor, whether less drastic sanctions were imposed or

considered before dismissal was ordered, is not addressed by Defendants. Based

on the factual background of this case,the Court does not find that this factor is

helpful in deciding whether this case should be dismissed pursuant to Fed. R. Civ.

P. 41(b).

       In analyzing whether dismissal with prejudice for failure to prosecute is

warranted,the Court must weigh "competing concerns." Little v. Yeutter, 984 F.2d

160,162(6th Cir.1993). These "competing concerns" include the "need to

manage its docket, the public's interest in expeditious resolution of litigation, and

the risk of prejudice to a defendant because the plaintiff has failed to actively

pursue its claims" against "the policy which favors disposition of cases on their

merits." id. Here, Plaintiff's delay in responding to discovery requests has

prejudiced Defendants by creating unnecessary expense. However,"none of the

[Schaefer]factors is outcome dispositive" and there is no clear record of a litigant

"perverse in resisting authority" and "stubbornly disobedient," Schaefer,529 F.3d

at 737. For these reasons. Defendants' Motion to Dismiss for Lack of Prosecution



® The Notation Order reads as follows: "As agreed to by Counsel for Plaintiff and
Defendants during the phone conference on 9/12/2019, Plaintiff Chassidy Akbar is hereby
ORDERED to appear for a medical exam ... Her failure to appear may result in sanctions
including dismissal of her case. IT IS SO ORDERED." Doc. #45
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 8 of 10 PAGEID #: 766



and her repeated failure to cooperate in discovery, pursuant to Rule 41(b), Doc.

#73, is overruled.




111. Court's January 19,2021, Notation Order

       Pursuant to Fed. R. Civ. P. 41(b), "if a plaintiff fails to ... comply with... a

court order, a defendant may move to dismiss the action..." On November 30,

2020, Plaintiffs' counsel filed a Motion to Withdraw. Doc.#71. In this motion.

Plaintiffs' prior counsel stated "an impasse as to strategy and how to move

forward on this case" has occurred and "Plaintiffs have requested the opportunity

to seek alternative counsel." Id., PagelD#730. Based on this pleading. Plaintiff was

aware,from at least November 30, 2020,that should the motion to withdraw be

granted, she would be without counsel to represent her and her co-Plaintiff.

       On January 19,2021, a Notation Order was filed and served on Plaintiff

sustaining the Motion to Withdraw, Doc. #71, and giving her thirty days to obtain

new counsel. Despite service of the Notation Order and the Motion to Withdraw,

Doc.#71, no attorney has entered an appearance on behalf of Plaintiffs.

Moreover, because Plaintiff has filed no response to Defendants' Motion to

Dismiss for Lack of Prosecution,^ the Court has no information as to whether she

intends to proceed with her case, either pro se on her claim and with counsel on

the claim of her co-Plaintiff. Although Defendants argue that because Plaintiff has



^ Defendants also served Plaintiff by certified mail their Motion to Dismiss for Lack of
Prosecution, Doc.#76.
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 9 of 10 PAGEID #: 767



failed to comply with this Notation Order the action should be dismissed pursuant

to Fed. R. Civ. P. 41(b), there is a strong preference which favors disposition of

cases on the merits. Schaefer,529 F.3d at 737.

       Accordingly, although the Court dismisses this action due to Plaintiff's

failure to comply with the Court's January 19, 2021, Notation Order,the dismissal

is without prejudice.



IV. Conciusion


      For the reasons set forth above,the Court OVERRULES Defendants' Motion

to Dismiss for Lack of Prosecution and repeated failure to cooperate in discovery

under Fed. R. Civ. P. 41(b), Doc. #73. The Court SUSTAINS Defendants' motion for

dismissal of this case for failure to comply with this Court's Notation Order of

January 19, 2021. without prejudice. Thus,the Court OVERRULES Defendants'

Motion that the dismissal be with prejudice. The Court OVERRULES Defendants'

Request for a Status Conference, Doc.#74, as moot.

      If Plaintiffs wish to file a new complaint on the same set of operative facts,

the following conditions shall apply:

      1. Plaintiffs must obtain leave of Court to file any new complaint in this

         Court;

      2. Any new complaint that is filed in this Court, or is filed in state court and

         subsequently removed to this Court, shall be deemed "related" to the

         captioned case and placed on this Court's docket;
Case: 3:18-cv-00339-WHR Doc #: 77 Filed: 08/16/21 Page: 10 of 10 PAGEID #: 768



      3. Plaintiffs must obtain leave of Court prior to conducting any additional

          discovery, and must demonstrate good cause as to why the Court

          should allow that discovery; and

      4. If Defendants are forced to undertake any duplicative actions as a result

          of the refiled case, then Plaintiffs, upon receipt of an affidavit containing

          an itemized statement of Defendants' costs and reasonable attorney fees

          incurred, shall, should the Court so order, after hearing the parties'

          respective positions, reimburse Defendants for these costs and

          reasonable attorney fees before the litigation proceeds further.



      The captioned case is hereby terminated upon the docket records of the

United States District Court for the Southern District of Ohio, Western Division at

Dayton.




Date: August 16, 2021                    L/^
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                          10
